Duffel, J.
The transcript in this case being incomplete by the fault of the plaintiff and appellee, who has withdrawn the instrument on which was founded the action, and which was annexed to and made part of the petition, the cause must be sent back for a new trial, as we cannot revise the judgment of the lower Court.
It is therefore ordered and decreed, that the judgment of the District Court be avoided and reversed; that this cause be remanded for a new trial, and that the appellee pay the costs of the appeal.